Citation Nr: 1604933	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than June 4, 2003, for the grant of a 70 percent rating for loss of use of the right hand (dominant).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to August 1967. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied an earlier effective date for loss of use of the right hand. 

The Veteran testified at a Board hearing in May 2008.  A transcript of that hearing is of record. 

In April 2014, the Board issued a decision denying the issue now on appeal.  The Board also found that there was not clear and unmistakable error (CUE) in a March 1968 rating decision, which granted service connection for contracture deformities of the right index and middle fingers, rated at 20 percent, effective August 19, 1967.

In May 2014, the Board denied a May 2014 motion for reconsideration of the April 2014 Board decision.  

The Veteran then appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in August 2015 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMPR.  (The parties stated in the JMPR that they did not wish to disturb that part of the Board's April 2014 decision that found no CUE in the March 1968 rating decision.)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In the JMPR, the parties agreed on two bases for remanding the matter.  First, the parties agreed that the Board did not make a finding as to the competency and credibility of a September 2002 statement from the Veteran as it pertains to the question of when an increase in disability became factually ascertainable.  See JMPR at 26-27.  Second, the parties agreed that the Board found a June 2003 statement from the Veteran to constitute a notice of disagreement (NOD) disagreeing with a January 2003 rating decision, and the Board "must remand the matter so that the RO may issue an SOC as to this issue," should the Board again find that submission to be an NOD.  

At present, the Board must remand the matter pursuant to the parties' second basis for remand in the JMPR.  Specifically, the Board previously found that the June 2003 submission was an NOD.  Since the Board issued its decision, there has been no further evidence or argument submitted which might warrant reconsideration of the Board's finding.  

Accordingly, pursuant to the terms of the JMPR, the Board must remand the matter for issuance of an SOC.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); Russell v. Shinseki, 25 Vet. App. 26 (2011).  

It would appear prejudicial to the Board to require an SOC at this point in time because the Veteran has otherwise perfected an appeal as to the issue.  Thus, the Board will direct the RO to return the matter to the Board upon issuance of the SOC without waiting for submission of a substantive appeal (VA Form 9) from the Veteran.  The Board will waive any jurisdictional defect as to this matter.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Pursuant to the terms of the August 2015 Court Order, issue the Veteran an SOC with respect to the issue of entitlement to an effective date earlier than June 4, 2003, for the grant of a 70 percent rating for loss of use of the right hand (dominant).  

This issuance should notify the Veteran that he does not need to file a substantive appeal to perfect an appeal on the issue.

2.  After completing all action set forth in paragraphs 1, afford the Veteran the appropriate time period to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




